TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00434-CR
                                      NO. 03-01-00435-CR




                                    Felisha Martin, Appellant

                                                 v.

                                  The State of Texas, Appellee



           FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
      NOS. 579,506 & 579,507, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING




               Felisha Martin was convicted of failing to dim her headlamps and failing to appear by

the Lakeway Municipal Court of Record No. 1. Fourteen days following her convictions in the

municipal court, Martin filed an appeal bond in each case and the records were forwarded to the

county court at law. Martin then moved to transfer each cause to “one of the Travis County Courts

at Law that tries criminal cases for a trial de novo.” The county court at law overruled the motions.

The court later dismissed Martin’s appeals for want of jurisdiction because she failed to perfect her

appeals pursuant to either government code section 30.00014 or code of criminal appeals article

45.0426. Tex. Gov’t Code Ann. § 30.00014 (West Supp. 2002); Tex. Code Crim. Proc. Ann. art.

45.0426 (West Supp. 2002).

               Martin’s sole point of error is that the county court at law erred by overruling her

motions to set the cases for trial de novo. Martin does not challenge the court’s dismissals for want
of jurisdiction. Because the dismissals are not challenged, we do not reach the ruling on the motions

to transfer.

               The county court at law’s judgments are affirmed.




                                              __________________________________________

                                              Lee Yeakel, Justice

Before Justices Kidd, Yeakel and Patterson

Affirmed

Filed: February 22, 2002

Do Not Publish




                                                 2